DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on February 10, 2020 and October 11, 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Amendment(s) and Claim Status
In the Preliminary Amendment filed October 11, 2018, claims 4, 12 and 15-16 were amended to address references to multiple alternative claims, and typographical and/or grammatical concerns; and claims 18-20 were added.  Claims 1-20 have been presented for further consideration.  The following action has been updated to address the presented amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Jensen on July 8, 2022 and July 12, 2022.

Claims 1, 15-17 and 20 of the application have been amended as follows: 
1. (Currently Amended)  A method of preparing an operation of surfacing of a lens blank (BLA) to transform the lens blank into a generated lens (LEN), the generated lens having a predetermined prism (P) corresponding to an inclination between a front surface (FRONT) and a back surface (BACK) of the generated lens at least locally, the method being implemented using a processing module (PROCESS) and comprising:
for a plurality of devices destined to interact with the lens blank during the operation of surfacing to manufacture the predetermined prism of the generated lens, attributing a priority order (PO) to each device of said plurality of devices,
based on said priority order, attributing to each of the plurality of devices a prism portion (P1, P2, P3) which is zero or is comprised in a respective range delimited by a respective minimum prism portion (L1, L2, L3) and a respective maximum prism portion (M1, M2, M3), said prism portion being representative of the contribution of the corresponding device to the prism of the generated lens, for further interaction of each device with the lens blank during the operation of surfacing to obtain, based on the prism portions, the generated lens having finally said predetermined prism,
wherein the prism portions respectively attributed to each device of the plurality of devices are determined such that the prism portion attributed to the device with the lowest priority order is maximized, and the prism portion attributed to device with highest priority order is minimized. 

15. (Canceled).

16. (Currently Amended)  A non-transitory computer-readable medium on which is stored a computer program comprising instructions which, when executed by a processor (PROC), causes the processor to perform a method of preparing an operation of surfacing of a lens blank (BLA) to transform the lens blank into a generated lens (LEN), the generated lens having a predetermined prism (P) corresponding to an inclination between a front surface (FRONT) and a back surface (BACK) of the generated lens at least locally, the method being implemented using a processing module (PROCESS) and comprising:
for a plurality of devices destined to interact with the lens blank during the operation of surfacing to manufacture the predetermined prism of the generated lens, attributing a priority order (PO) to each device of said plurality of devices,
based on said priority order, attributing to each of the plurality of devices a prism portion (P1, P2, P3) which is zero or is comprised in a respective range delimited by a respective minimum prism portion (L1, L2, L3) and a respective maximum prism portion (M1, M2, M3), said prism portion being representative of the contribution of the corresponding device to the prism of the generated lens, for further interaction of each device with the lens blank during the operation of surfacing to obtain, based on the prism portions, the generated lens having finally said predetermined prism
wherein the prism portions respectively attributed to each device of the plurality of devices are determined such that the prism portion attributed to the device with the lowest priority order is maximized, and the prism portion attributed to device with highest priority order is minimized.

17. (Currently Amended) An apparatus (APP) of preparing an operation of surfacing of a lens blank (BLA) to transform the lens blank into a generated lens (GEN), the generated lens having a predetermined prism (P) corresponding to an inclination between a front surface and a back surface of the generated lens at least locally, the apparatus comprising a processing module (PROCESS) configured to:
for a plurality of devices destined to interact with the lens blank during the operation of surfacing to define the predetermined prism of the generated lens, attribute a priority order (PO) to each device of said plurality of devices, 
based on said priority order, attribute to each of the plurality of devices a prism portion (P1, P2, P3) which comprised in a respective range delimited by a respective minimum prism portion (L1, L2, L3) and a respective maximum prism portion (M1, M2, M3), said prism portion being representative of the contribution of the corresponding device to the prism of the generated lens, for further interaction of each device with the lens blank during the operation of surfacing to obtain, based on the prism portions, the generated lens having said predetermined prism,
wherein the prism portions respectively attributed to each device of the plurality of devices are determined such that the prism portion attributed to the device with the lowest priority order is maximized, and the prism portion attributed to device with highest priority order is minimized.

20. (Canceled).

Allowable Subject Matter
Claims 1-14 and 16-19 [renumbered 1-18] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for controlling the optimization of lens production consistent with the limitations of amended claims 1, 16 and 17, wherein the attribute priority order of devices employed in the lens manufacturing process is relative to the [minimum and maximum] prism portions of the generated lens.
Dependent claims 2-14, 18 and 19, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive over the prior art for at least the above noted reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akiyama, US Patent Application Publication No. US 2006/0189255 focuses on  optimizing the manufacturing of blank lens based on ordering details, wherein Daimaru et al., US Patent Application Publication No. US2016/0031058, address controlling the manufacturing process by placing the priority order on edging tool attachments during processing, in accordance with edger allocation steps. The balance of the references cited in the attached PTO Form-892 focus on a variety of systems and methods used in optimizing processing order for manufacturing blank lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119